ORDER

PER CURIAM.
Robert O’Reilly (Appellant) appeals from the summary judgment entered by the trial court in favor of Jennifer McChesney (Respondent) on her Verified Petition in Unlawful Detainer. We have reviewed the briefs of the parties and the record on appeal and conclude that there is no genuine issue as to any material fact and Respondent is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Midr-Am. Marine Supply Corp., 854 S.W.2d 371, 377 (Mo.banc 1993). An extended opinion would have no prece-dential value. We have, however, .provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).1

. Appellant’s Motion for Stay is denied.